McLaughlin, J.:
This is an appeal from an order directing a judgment debtor to pay certain moneys belonging to him and in his control to a receiver appointed in .proceedings supplementary to execution. Section 2447 of the Code of Civil Procedure, authorizes such, an order to be made where it appears from the examination or testimony taken in proceedings supplementary to execution that the judgment debtor, lias .in his possession or under his control money or other personal property belonging to him, his right to which is' not substantially disputed.
The examination of this judgment debtor disclosed the fact that, at the time the order requiring' him. to appear and submit .to an examination was-served upon him, he had in his possession the sum. which lie was directed to pay. His possession was not disputed, and there was no real dispute as to his ownership of it. From his own testimony it appeared that he kept a bank account in the name-of his. wife, but that he was the only person who had drawn any money out of that account for years; that under a power of attorney from her he managed the account as his .own and accounted to no one for the money which he used ; that on February 26, 1898, he deposited in this account $2,008.50 of which $1,980 was given' *473to him by his brother, and that three days later, the day the order was served upon him, he had a balance to his credit in this account of $777.91, and this balance is the money which he was directed to pay to the receiver. It also appeared from his examination that- he was a fire insurance broker, and that the premiums upon insurance effected by him were paid by checks to his order which he deposited in this bank account. It is contended that this money did not belong to him, but to the insurance companies; and we are asked to reverse the order appealed from inasmuch as it was not made to appear on the examination that the money directed to be paid did not include some of this insurance money. A complete answer to this suggestion is that it was not made to appear that any money obtained by the judgment debtor in this way was directed to be paid to the receiver. It did appear, however, that between June 18, 1897, and March 1, 1898, the defendant deposited in this account several thousand dollars- which are conceded to have been his own.. He claims that this money was used by him in paying household expenses, family debts and insurance premiums; that he did not keep the insurance money separate from his own funds, but took checks payable to his OAvn oi'der, deposited these checks in the bank, then used the money for his personal expenses and in turn .took his oavii money to pay the insurance companies. Under such circumstances Ave do not think it can be seriously claimed that the money standing to his credit when the order Was served did not belong to him, and especially in view of the fact that ño attempt was made by him or any one else to sIioav that such money or any part of it was in fact insurance money. If such was the fact, the burden of showing it Avas upon him, he claiming the exemption.
The order appealed from should be affirmed, with ten dollars costs and disbursements.
Van Bednt, P." J., Barrett and Rümsey, JJ., concurred; Ingraham, J.,.concurred in result.